            Case 6:20-cv-00277-ADA Document 25 Filed 08/01/20 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

    NCS MULTISTAGE INC.                                 §
                                                        §
       Plaintiff,                                       §    CIVIL ACTION NO. 6:20-cv-00277-ADA
                                                        §
                         vs.                            §
                                                        §
    NINE ENERGY SERVICE, INC.                           §
                                                        §
       Defendant.                                       §
                                                        §


                                     JOINT SCHEDULING ORDER
      Default           Parties’                                           Item
      Deadline         Proposed
                       Deadline
    July 10, 2020    July 10, 2020        Plaintiff serves preliminary1 infringement contentions in the
                                          form of a chart setting forth where in the accused product(s)
                                          each element of the asserted claim(s) are found. Plaintiff
                                          shall also identify the earliest priority date (i.e. the earliest
                                          date of invention) for each asserted claim and produce: (1)
                                          all documents evidencing conception and reduction to
                                          practice for each claimed invention, and (2) a copy of the
                                          file history for each patent in suit.
    July 31, 2020    July 31, 2020        Deadline for Motions to Transfer

    Sept. 4, 2020    Sept. 11, 2020 Defendant serves preliminary invalidity contentions in the
                                    form of (1) a chart setting forth where in the prior art
                                    references each element of the asserted claim(s) are found,
                                    (2) an identification of any limitations the Defendant
                                    contends are indefinite or lack written description under
                                    section 112, and (3) an identification of any claims the
                                    Defendant contends are directed to ineligible subject matter
                                    under section 101. Defendant shall also produce (1) all prior
                                    art referenced in the invalidity contentions, (2) technical
                                    documents, including software where applicable, sufficient
                                    to show the operation of the accused product(s), and (3)

1
 The parties may amend preliminary infringement contentions and preliminary invalidity contentions without leave
of the court so long as counsel certifies that it undertook reasonable efforts to prepare its preliminary contentions
and the amendment is based on material identified after those preliminary contentions were served, and should do so
seasonably upon identifying any such material. Any amendment to add patent claims requires leave of court so that
the Court can address any scheduling issues.
        Case 6:20-cv-00277-ADA Document 25 Filed 08/01/20 Page 2 of 3




                              summary, annual sales information for the accused
                              product(s) for the prior two years, unless the parties agree
                              to some other timeframe.
Sept. 18, 2020 Sept. 25, 2020 Parties exchange claim terms for construction.

Oct. 2, 2020    Oct. 9, 2020     Parties exchange proposed claim constructions.

Oct. 9, 2020    Oct. 16, 2020    Parties disclose extrinsic evidence. The parties shall
                                 disclose any extrinsic evidence, including the identity of
                                 any expert witness they may rely upon with respect to claim
                                 construction or indefiniteness. With respect to any expert
                                 identified, the parties shall also provide a summary of the
                                 witness’s expected testimony including the opinions to be
                                 expressed and a general description of the basis and reasons
                                 therefore. A failure to summarize the potential expert
                                 testimony in a good faith, informative fashion may result in
                                 the exclusion of the proffered testimony. With respect to
                                 items of extrinsic evidence, the parties shall identify each
                                 such item by production number or produce a copy of any
                                 such item if not previously produced.
Oct. 16, 2020   Oct. 23, 2020    Deadline to meet and confer to narrow terms in dispute and
                                 exchange revised list of terms/constructions.
Oct. 23, 2020   Oct. 30, 2020    Parties file Opening claim construction briefs, including
                                 any arguments that any claim terms are indefinite.

                            Parties to file by 5:00 p.m. CT
Nov. 13, 2020 Nov. 20, 2020 Parties file Responsive claim construction briefs.

                                 Parties to file by 5:00 p.m. CT
Nov. 27, 2020 Dec. 11, 2020      Parties file Reply claim construction briefs.

                                 Parties to file by 5:00 p.m. CT
Dec. 4, 2020    Dec. 18, 2020    Parties submit Joint Claim Construction Statement. In
                                 addition to filing, the parties shall jointly submit, via USB
                                 drive, cloud-storage, or email to the law clerk pdf versions
                                 of all as-filed briefing and exhibits. Absent agreement of
                                 the parties, the Plaintiff shall be responsible for the timely
                                 submission of this and other Joint filings.
Jan. 1, 2021    Jan. 14, 2021    Markman Hearing at 9:00 a.m.

Jan. 8, 2021    Jan. 21, 2021    Fact Discovery opens; deadline to serve Initial Disclosures
                                 per Rule 26(a).
Feb. 12, 2021   Feb. 25, 2021    Deadline to add parties.

Feb. 26, 2021   Mar. 11, 2021    Deadline to serve Final Infringement and Invalidity
                                 Contentions. After this date, leave of Court is required for

                                              2
         Case 6:20-cv-00277-ADA Document 25 Filed 08/01/20 Page 3 of 3




                                 any amendment to Infringement or Invalidity contentions.
                                 This deadline does not relieve the Parties of their obligation
                                 to seasonably amend if new information is identified after
                                 initial contentions.
 Mar. 26, 2021 April 8, 2021     Deadline to amend pleadings. A motion is not required
                                 unless the amendment adds patents or claims.
 July 30, 2021   June 10, 2021   Close of Fact Discovery.

 Aug. 6, 2021    June 17, 2021   Opening Expert Reports.

 Sept. 3, 2021   July 15, 2021   Rebuttal Expert Reports.

 Sept. 24, 2021 July 29, 2021    Close of Expert Discovery.

 Oct. 1, 2021    Aug. 5, 2021    Deadline to meet and confer to discuss narrowing the
                                 number of claims asserted and prior art references at issue.
                                 The parties shall file a Joint Report within 5 business days
                                 regarding the results of the meet and confer.
 Oct. 8, 2021    Aug. 12, 2021   Dispositive motion deadline and Daubert motion deadline.

 Oct. 22, 2021   Aug. 26, 2021   Serve Pretrial Disclosures (jury instructions, exhibits lists,
                                 witness lists, discovery and deposition designations).
 Nov. 5, 2021    Sept. 9, 2021   Serve objections to pretrial disclosures/rebuttal disclosures.

 Nov. 12, 2021 Sept. 16, 2021 Serve objections to rebuttal disclosures and File Motions in
                              limine.
 Nov. 19, 2021 Sept. 23, 2021 File Joint Pretrial Order and Pretrial Submissions (jury
                              instructions, exhibits lists, witness lists, discovery and
                              deposition designations); file oppositions to motions in
                              limine.
 Nov. 26, 2021 Sept. 30, 2021 Deadline to meet and confer regarding remaining objections
                              and disputes on motions in limine.
 Dec. 7, 2021  Oct. 7, 2021   File joint notice identifying remaining objections to pretrial
                              disclosures and disputes on motions in limine.
 Dec. 10, 2021 Oct. 11, 2021 Final Pretrial Conference.

 Dec. 31, 2021 Oct. 18, 2021     Jury Selection/Trial.

                                 This date was set by the clerk in email correspondence
                                 dated July 15, 2020. To the extent the parties want to
                                 change this date, it will be raised at the Markman hearing.

             1st
SIGNED this _________ day of August, 2020                 _____________________________
                                                          Judge Alan D Albright
                                                          United States District Judge

                                              3
